Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, there is no antecedent basis for “the cavity of the second expansion part”.  In claim 7, line 3, it is unclear what the “two pairs of fasteners” refers to since there is only two or one pair of fasteners disclosed not both.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipp (US 6,702,534).  Filipp discloses a connector (1) comprising a connector rod (3) and an expansion sleeve (2).  The expansion sleeve is formed as a hollow cylindrical structure comprising: a first expansion part (25) including a first longitudinal slit (5) and a first cavity formed with internal threads (10); and a second expansion part (24) including a second cavity (9) and a second longitudinal slit (4).  The connecting rod comprising a first end having threads (12) mating with the internal threads of the first expansion part and a second end with a head (7) mating with the second cavity (at 8) wherein threading the rod into the sleeve causes the first and second ends to expand (see Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Filipp as applied to claim 1 above, and further in view of Kirley (US 2,026,686).  Filipp disclose the first expansion part having a cylindrical thread leading to a threadless zone (11) but does not disclose a tapering hole closer to the end.  Kirley discloses a connector including an expansion part (at 34) wherein the expansion part includes a tapering hole (33) with internal threads extending from cylindrical part to the tapering part .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Filipp as applied to claim 1 above, and further in view of Bohmer (US 2,701,398).  Filipp does not disclose the head of the connector rod having a polygonal mounting hole for an L-shaped rod.  Bohmer discloses a connector comprising a connector rod having a head (15) with a polygonal mounting hole (16) and an L-shaped rod (19) with an identical cross-section.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the connecting rod of Filipp with a polygonal mounting hole and a mating L-shaped rod as disclosed in Bohmer in order to rotate the connecting rod to expand the sleeve.  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Filipp as applied to claim 1 above, and further in view of Garfield (US 5,938,385).  Filipp does not disclose the connector comprising first and second bodies fitted to each other.  Garfield discloses a connector comprising a first body and a second body (1a’ and 1b’ as shown in the embodiment of Fig. 6) wherein each of the bodies are identical with a pair of fasteners including a cog (8a,b) and a insert hole (5) for the cog (column 3, lines 58-62).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to form the connector of Filipp from two identical bodies as disclosed in Garfield in order to make the sleeve easier to mold as discussed in Garfield.
In regards to claim 8, the examiner takes notice that barbs are well known in the art to for providing a secure connection.


Allowable Subject Matter
Claims 8 and 9 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bisping (US 6,712,572) teaches an example of the well known barbs (11, 12).  And, McDuff (US 7,600,956) teaches a connector with a telescopic portion (at 26).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677